FOR PUBLICATION




ATTORNEY FOR APPELLANT:                      ATTORNEYS FOR APPELLEE:

MATTHEW J. McGOVERN                          GREGORY F. ZOELLER
Evansville, Indiana                          Attorney General of Indiana

                                             ERIC P. BABBS
                                             Deputy Attorney General
                                             Indianapolis, Indiana
                                                                           FILED
                                                                           Aug 01 2012, 8:26 am


                           IN THE                                                CLERK
                 COURT OF APPEALS OF INDIANA                                   of the supreme court,
                                                                               court of appeals and
                                                                                      tax court




EDWARD LEE JACKSON,                   )
                                      )
     Appellant-Defendant,             )
                                      )
        vs.                           )      No. 82A01-1110-CR-00445
                                      )
STATE OF INDIANA,                     )
                                      )
     Appellee-Plaintiff.              )


               APPEAL FROM THE VANDERBURGH CIRCUIT COURT
                       The Honorable Kelli E. Fink, Magistrate
                         Cause No. 82C01-1103-MR-00338


                                   August 1, 2012

                            OPINION – FOR PUBLICATION

MATHIAS, Judge
       Edward Lee Jackson (“Jackson”) was convicted in Vanderburgh Circuit Court of

murder and attempted murder. Jackson appeals and presents two issues, which we restate

as:

       I. Whether the trial court’s admission of an autopsy photograph of the victim’s
       heart was unfairly prejudicial; and

       II. Whether the trial court abused its discretion by failing to consider Jackson’s
       willingness to plead guilty to a habitual offender enhancement as a mitigating
       factor.

       We affirm.

                             Facts and Procedural History

       Jackson and Rosalie Clark Myers (“Rosalie”) had an “off and on” relationship for

“eight or nine” years. Tr. p. 74. Jackson and Rosalie cohabitated for parts of this time.

Tr. p. 75. At some point in February 2011, Jackson was banned from Rosalie’s room at

the Esquire Inn (“the Inn”), where she resided. Rosalie saw Jackson a couple of times

subsequent to Jackson’s expulsion from the Inn; however, these meetings occurred

“somewhere else.” Tr. p. 108.

       On the night of March 10, 2011, Jackson came to Rosalie’s room at the Inn

uninvited. Tr. p. 76. Specifically, Jackson “walked up behind [Rosalie] as [she] was

unlocking her door and he came in behind [her].” Id. Kevin Malicoat (“Malicoat”), a

friend of Rosalie’s and fellow Inn resident, was with Rosalie when Jackson arrived. Tr.

p. 77. Rosalie was “scared” by the way that “[Jackson] came up on [her],” but she did

not ask Jackson to leave at that time. Id. Jackson spent most of the evening with Rosalie.

Tr. p. 79. Malicoat “ran in and out” of the room “all night.” Id. During this time,



	                                          2
Jackson and Rosalie consumed alcohol, used methamphetamine, and engaged in sexual

activity. Tr. pp. 79-80, 117-18, 121-23. The conversation between Jackson and Rosalie

during this time was often confrontational and Rosalie exited the room on multiple

occasions to “cool off.” Tr. pp. 79-80, 131. On one occasion, Rosalie left with Malicoat

to take him back to his room. Tr. p. 81.

       Shortly after 5:00 a.m. on March 11, 2011, Rosalie returned to her room with

David Scott Devine (“Devine”), another friend and Inn resident. Tr. pp. 81-82. When

Rosalie questioned Jackson about a second purchase of methamphetamine, Jackson

informed her that he had consumed the second purchase in its entirety. Tr. p. 83. An

argument ensued and Rosalie informed Jackson “either you leave or I leave.” Id.

       Jackson then stood up and stabbed Rosalie multiple times. Id. Devine stood up to

confront Jackson. Tr. p. 85. Jackson then “turned around and started stabbing [Devine]

from behind.” Id. Rosalie’s neighbor “heard a man screaming . . . [and] a bunch [of]

struggling.” Tr. p. 329. In addition, the neighbor heard Jackson state “I’ll stab you to

death mother f**ker.” Tr. p. 331. Jackson stabbed Devine twelve times. Ex. Vol. III.,

State’s Ex. 15. p. 1. Rosalie called 911 while Jackson was stabbing Devine. Tr. p. 91;

Ex. Vol. III, State’s Ex. 11. During the 911 call, Rosalie identified Jackson as the

attacker. Id. Jackson then threw the knife on the bed, directed an expletive at Rosalie,

and exited Rosalie’s room. Tr. p. 99.

       The responding officer, Cara Messmer (“Officer Messmer”), arrived at the Inn

shortly after 5:30 a.m. She found Rosalie on the bed clenching her chest and covered in

blood and Devine dead on the floor next to the bed. Tr. pp. 21-22. Rosalie told Officer


	                                         3
Messmer that Jackson was the assailant. Tr. p. 46. Officer Messmer also observed a

“switchblade” knife present on the bed. Tr. pp. 48-49. Rosalie was transported to a

nearby hospital where she received treatment for her injuries. Tr. p. 89.

       Meanwhile, Jeff Kingery (“Officer Kingery”), another patrol officer, “canvassed

the area” in search of Jackson. Officer Kingery was informed that Jackson was traveling

on a bicycle. Tr. pp. 56-57. When Officer Kingery located Jackson, his t-shirt, arms, and

hands were covered in blood. Tr. pp. 59, 64. Officer Kingery ordered Jackson to stop.

Id. Jackson failed to comply with the order and Officer Kingery testified that Jackson

“saw [Officer Kingery] . . . tr[ied] to evade . . . [cut] back across the street and . . .

through a corner of a yard.       Tr. pp. 59-60.     Officer Kingery disabled Jackson by

“knock[ing] [Jackson] off his bicycle . . . and took him into custody.” Tr. p. 60.

       Devine received stab wounds to his head, neck, chest, abdomen, arm, and

shoulder. Ex. Vol. III., State’s Ex. 15 p. 1. Specifically, Devine died from a “stab wound

to [his] heart.” Id. at 2. Devine also suffered multiple other stab wounds, some of which

could have been independently fatal. Tr. pp. 226-29, 231.

       Rosalie also suffered multiple stab wounds. Id. Specifically, she received a

laceration to her liver, cuts to her interior chest wall, a partially collapsed lung, and a cut

to her brachial artery. Some of her injuries were potentially fatal. Id. At the time of her

admission to the hospital, she had alcohol, methamphetamine, and cocaine in her system.

Tr. p. 244.

       DNA analysis was performed on samples taken from the knife and clothing of

Rosalie, Devine, and Jackson. Tr. pp. 255-56, 270, 287, 307. DNA analysis of the knife


	                                            4
handle indicated mixed profiles from which Jackson, Devine, nor Rosalie could be

excluded.1 Analysis of the bloodstained portion of the knife concluded that absent an

identical twin, Devine was the source of the “major DNA profile to a reasonabl[e] degree

of scientific certainty.”2 Tr. p. 268. Multiple DNA samples from Jackson’s clothing

matched Devine’s DNA profile. Tr. p. 310. The DNA analyst testified that “[she] would

expect to find the DNA from the people bleeding mostly.” Tr. p. 290.

                                                      On March 15, 2011, the State charged Jackson with the murder of Devine and the

attempted murder of Rosalie. Appellant’s App. p. 2. On April 7, 2011, the State alleged

that Jackson was a habitual offender. Id. at 18. A jury trial was held in August 2011. At

trial, Jackson claimed and testified that Devine attacked him with the knife and that he

stabbed Devine in self-defense. Tr. pp. 406-15, 424. Jackson denied stabbing Rosalie,

but also indicated that he never saw Devine stab her. Tr. pp. 424, 450. Also at trial,

State’s Exhibit 14(K) was admitted into evidence over the objection of the defense. It is

a photograph of Devine’s heart into which Dr. Griggs inserted a probe to identify the

location of the “stab wound into [Devine’s] left pumping chamber of [his] heart.” Tr. p.

232. Jackson was found guilty of murder and attempted murder. Appellant’s App. pp.

40-41. Jackson then pleaded guilty to being a habitual offender.



	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
1
 Stating that an individual’s DNA cannot be excluded from a sample means that an individual’s DNA is neither
unequivocally present nor absent given how rare the presence of their alleles are relevant to the remainder of the
population. Tr. pp. 266-67.
2
 Scientific certainty refers to the odds (1:330,000,000,000 regarding DNA analysis) that another individual in the
general population has the same DNA profile. Heidi Haas of the Indiana State Police Laboratory testified that “it
was over 1:330,000,000,000 chance that someone else has [Devine’s]” specific DNA profile. Tr. p. 269.



	                                                                                                                                                                                                                                 5
                                                      A sentencing hearing was held on September 6, 2011. Sent. Tr. p. 1.3 The trial

court noted the aggravating circumstances it considered in sentencing Jackson: his

criminal history; the nature of the crime including multiple victims and wounds; and his

flight from the scene of the crime.                                                                                                                                                                                                             The trial court also referenced Jackson’s

undocumented indication of a bipolar condition as a mitigating factor and noted his guilty

plea to the habitual offender enhancement. Sent. Tr. pp. 15-18. The trial court imposed

concurrent sentences of sixty years for murder and forty years for attempted murder.

Sent. Tr. pp. 18-19. The murder sentence was enhanced by thirty years for Jackson’s

habitual offender status; thus, the total sentence was ninety years. Id. Jackson now

appeals.

                                                                                                                                                                                                                                   I. Admission of Autopsy Photograph

                                                      Jackson asserts that the trial court abused its discretion by admitting State’s

Exhibit 14(K), an autopsy photograph of Devine’s heart, into evidence. Specifically,

Jackson argues that the purpose of Exhibit 14(K) was to “inflame the jury . . . by showing

them a gory photograph of an autopsy.” Tr. pp. 213-14.

                                                      The admission and exclusion of evidence is within the discretion of the trial court.

Corbett v. State, 764 N.E.2d 622, 627 (Ind. 2002).                                                                                                                                                                                                           We review the admission of

photographic evidence for an abuse of discretion. Id. (citing Byers v. State, 709 N.E.2d

1024, 1028 (Ind. 1999); Amburgey v. State, 696 N.E.2d 44, 45 (Ind. 1998)). An abuse of

discretion occurs when the trial court’s decision is clearly against the logic and effects of



	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
3
        The court reporter prepared a separately-bound, paginated transcript of the sentencing proceedings.


	                                                                                                                                                                                                                                              6
the facts and circumstances before it. Payne v. State, 854 N.E.2d 7, 17 (Ind. Ct. App.

2006).

         Indiana Evidence Rules 401 through 403 govern relevancy of evidence. Relevant

evidence is admissible; irrelevant evidence is not. Ind. Evidence Rule 402. Evidence is

relevant if it has any tendency to make any “fact that is of consequence to the

determination” of the action more or less probable. Ind. Evidence Rule 401. Relevant

evidence can be excluded “if its probative value is substantially outweighed by the

danger of unfair prejudice.” Ind. Evidence Rule 403.

         “Generally, photographs that depict a victim’s injuries or demonstrate the

testimony of a witness are admissible.” Ward v. State, 903 N.E.2d 946, 958 (Ind. 2009).

“Even gory and revolting photographs may be admissible as long as they are relevant to

some material issue or show scenes that a witness could describe orally.” Amburgey, 696

N.E.2d at 45. However, manipulation of a corpse leads to concern that the work of a

pathologist could be attributed to a defendant. Swingley v. State, 739 N.E.2d 132, 133

(Ind. 2000). Therefore, autopsy photographs that depict the body in an altered state are

generally inadmissible. Id. (citing Allen v. State, 686 N.E.2d 760, 776 (Ind. 1997)). See

also Loy v. State, 436 N.E.2d 1125, 1128 (Ind. 1982) (“Such a display may impute the

handiwork of the physician to the accused assailant and thereby render the defendant

responsible in the minds of the jurors for the cuts, incisions, and indignity of an

autopsy.”). However, situations arise when the manipulation of a corpse is “necessary to

demonstrate the testimony given.” Corbett, 764 N.E.2d at 627 (quoting Swingley, 739

N.E.2d at 133-34).


	                                         7
       State’s Exhibit 14(K) is an autopsy photograph of Devine’s open chest. In the

photo, Dr. Elmer Griggs, the pathologist who performed the autopsy, is using his right

hand to grasp the decedent’s heart and in his left hand is a metal probe with which he is

indicating the stab wound to the heart. The trial court admitted the exhibit into evidence

and found that the exhibit had “relevancy” and “significance” due to its depiction of the

cause of death. Tr. p. 214. The trial court concluded that the exhibit’s “probative value

outweighs the prejudicial effect.” Id.

       Jackson relies heavily upon Swingley v. State to support his claim that the trial

court erred in admitting the autopsy photograph. In Swingley, the victim died from

exsanguination as a result of a cut in the neck. Swingley, 739 N.E.2d at 133-34. On

appeal, the defendant challenged the admission of three autopsy photographs. Id. at 133.

Two photographs showed open wounds to the victim’s neck; the third depicted the

victim’s larynx, which had been removed from the body. Id.

       In Swingley, our supreme court found that the first two autopsy photographs were

admissible and that the

       record is unclear as to the extent the body was altered so that the wound
       was open, but even if the body was positioned in such a way as to open the
       wound more than it was originally, the positioning was necessary to show
       the extent of the wound and the cause of death.

Id. at 134. Our supreme court found the third photograph, which showed the “victim’s

windpipe or larynx removed from the body and lying on a sheet” was “unnecessary” and

that “other photographs depicted the extent of the victim’s wounds and the cause of his

death.” Id.



	                                          8
                                                      Jackson asserts that State’s Exhibit 14(K) is akin to the third, inadmissible picture

in Swingley because “the State in this case presented another photograph of the wound

depicted on Devine’s heart in State’s Exhibit 14(K).”                                                                                                                                                                                                        Appellant’s Br. at 14.      We

disagree. Rather, the two admissible photographs in Swingley are similar to State’s

Exhibit 14(K). The pathologist in Swingley testified that he “had opened the wound to

show the blood vessels that had been cut (resulting in death).”4 Swingley, 739 N.E.2d at

134. Similarly, the pathologist who testified in this case stated that State’s Exhibit 14(K)

was intended to show the cause of death:

                                                      STATE:                                                                                                                                                               You listed, what did you list as the cause of death?

                                                      DR. GRIGGS:                                                                                                                                                          That he had cardiac arrhythmia . . . due to compression
                                                                                                                                                                                                                           of the heart from blood in the sac around the heart . . .
                                                                                                                                                                                                                           and he was stabbed in the heart, one of the stab
                                                                                                                                                                                                                           wounds actually went into the left ventricle which is
                                                                                                                                                                                                                           the main pumping chamber of the heart and blood
                                                                                                                                                                                                                           rushed out of the heart and it filled the sac around the
                                                                                                                                                                                                                           heart and then that compressed the heart and then it
                                                                                                                                                                                                                           caused the heart to stop beating[.]

                                                      STATE:                                                                                                                                                               So, it’s your expert opinion that one of the wounds in
                                                                                                                                                                                                                           his chest stabbed his heart.

                                                      DR. GRIGGS:                                                                                                                                                          Yes.

                                                      STATE:                                                                                                                                                               This is 14k, what does it show?

                                                      DR. GRIGGS:                                                                                                                                                          This shows his heart . . . and I am holding his heart
                                                                                                                                                                                                                           here and I’m putting this probe into this hole, and this
                                                                                                                                                                                                                           is a hole in the left ventricle, it’s a stab wound into the
                                                                                                                                                                                                                           left pumping chamber of the heart.

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
4
  See also Fentress v. State, 702 N.E.2d 721 (Ind. 1998), where our supreme court held that the probative value of
two photographs depicting the victim’s skull with the hair and skin pulled away from it outweighed the prejudicial
effect. A pathologist testified to the alterations he made and that they were necessary to determine the extent of the
victim’s injuries.


	                                                                                                                                                                                                                                          9
       STATE:               With these injuries, can you give us an estimation of
                            how long you would expect somebody to live?

       DR. GRIGGS:          Not very long, it would just be a matter of minutes, I
                            think, or less.

Tr. pp. 231-32.

       Jackson asserts that State’s Exhibit 14(E), an external photograph that depicts the

chest wound corresponding to the laceration on Devine’s heart, is “the same wound.”

Appellant’s Br. at 15. However, State’s Exhibit 14(E) merely shows a stab wound to the

victim’s chest. It is difficult to differentiate this exhibit from other photographs showing

separate stab wounds to Devine’s chest. State’s Exhibit 14(K) was the only photograph

specifically indicating the wound to the heart. Therefore, State’s Exhibit 14(K) is not

duplicative of other admitted evidence.

       Jackson also argues that the autopsy photograph is similar to the improperly

admitted photograph in Turben v. State, 726 N.E.2d 1245 (Ind. 2000). In that case, a

photograph of “gloved hands manipulating a bloody mass with a probe” that “barely

resembles a human form” was improperly admitted by the trial court. Id. at 1247. The

victim in Turben was strangled and the “bloody mass” purportedly showed “the victim’s

head with the skin and bones cut open and peeled back to expose the interior of the

victim’s neck.” Id. In Turben, our supreme court “doubt[ed] the jury was further

enlightened concerning the cause of death by viewing this gruesome spectacle” and

because the gruesome photograph was only marginally relevant, its prejudicial impact

outweighed its probative value. Id.




	                                          10
       In this case, State’s Exhibit 14(K), coupled with the pathologist’s testimony, was

detailed, specific, and necessary to demonstrate the testimony given by the pathologist

regarding the cause of death. Also, although graphic, State’s Exhibit 14(K) clearly

depicts both the victim’s heart and the stab wound and clearly resembles a human form.

The trial court was within its discretion in determining that the probative value of this

evidence outweighed its prejudicial effect.

       However, even if we were to conclude that the trial court abused its discretion by

improperly admitting evidence, we will only reverse if “the error is inconsistent with

substantial justice” or if “a substantial right of the party is affected.” Payne, 854 N.E.2d

at 17; see also Combs v. State, 895 N.E.2d 1252, 1258 (Ind. Ct. App. 2008), trans.

denied. If a conviction is supported by substantial independent evidence of guilt which

satisfies the reviewing court that there is no substantial likelihood the challenged

evidence contributed to the conviction, the error is harmless. Morales v. State, 749

N.E.2d 1260, 1267 (Ind. Ct. App. 2001). “Harmlessness is ultimately a question of likely

impact of the evidence on the jury.” Combs, 895 N.E.2d at 1258 (quotation omitted).

       Under this standard of review, even if State’s Exhibit 14(K) was improperly

admitted, the error would be harmless, because the conviction is supported by such

substantial evidence of guilt that there is no substantial likelihood that it contributed to

the conviction. Rosalie testified in court that Jackson was her attacker and indicated the

same during the 911 call. Rosalie’s neighbor heard Jackson state that he would stab

Devine to death.    Devine and Rosalie had multiple stab wounds, but Jackson was




	                                            11
uninjured aside from an apparent nick to his finger. Jackson fled from the scene. Thus,

any error in the admission of State’s Exhibit 14(K) was, at worst, harmless error.

                                                                                                                                                                                                                                         II. Sentencing

                                                      The trial court sentenced Jackson to sixty years for Count I (murder) and forty

years for Count II (attempted murder).5 Sent. Tr. p. 18. The sentences were ordered to

be served concurrently.                                                                                                                                                                                                            The trial court identified the following aggravating

circumstances: Jackson’s criminal history, his flight from the scene, and multiple stab

wounds and victims.                                                                                                                                                                                    The court also considered Jackson’s bipolar condition as a

mitigating factor, and “not[ed] the defendant’s plea of guilty on . . . the [e]nhancement.”

Sent. Tr. pp. 17-18. Additionally, the trial court imposed a thirty-year habitual offender

enhancement on Count I.6 Therefore, the aggregate sentence was ninety years. Jackson

appeals his sentence and argues that the trial court abused its discretion when it failed to

consider his willingness to plead guilty to the habitual offender enhancement as a

significant mitigating factor.

                                                      Sentencing decisions are within the sound discretion of the trial court and are

reviewed only for abuse of discretion. Amalfitano v. State, 956 N.E.2d 208, 211 (Ind. Ct.

App. 2011), trans denied. An abuse of discretion occurs when a trial court’s sentencing

decision is “clearly against the logic and effect of the facts and circumstances before the

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
5
 “A person who commits murder shall be imprisoned for a fixed term of between forty-five (45) and sixty-five (65)
years, with the advisory sentence being fifty-five (55) years.” Ind. Code § 35-50-2-3. “A person who commits a
Class A felony shall be imprisoned for a fixed term of between twenty (20) and fifty (50) years, with the advisory
sentence being thirty (30) years.” Ind. Code § 35-50-2-4. Attempted murder is a Class A felony. Ind. Code § 35-
41-5-1.
6
 See Fentress v. State, 702 N.E.2d 721 (Ind. 1998) (“The legislature has fixed the habitual enhancement for murder
at 30 years.”); Ind. Code §§ 35-50-2-3, -8.


	                                                                                                                                                                                                                                            12
court, or the reasonable, probable, and actual deductions to be drawn therefrom.”

Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007) (quoting In re L.J.M., 473 N.E.2d

637, 640 (Ind. Ct. App. 1985)). The trial court must enter a statement that includes the

reasons for imposing a sentence. Id. at 491. If the statement indicates mitigating or

aggravating circumstances, the court must identify those circumstances it finds

significant and “explain why each circumstance has been determined to be mitigating or

aggravating.” Id. at 490.

       A trial court abuses its discretion if it (1) does not “enter a sentencing

statement[,]” (2) enters “a sentencing statement that explains reasons for imposing a

sentence—including a finding of aggravating and mitigating factors if any—but the

record does not support the reasons,” (3) enters a statement that “omits reasons that are

clearly supported by the record and advanced for consideration,” or (4) considers reasons

that “are improper as a matter of law.” Id. at 490-91.

       The trial court does not abuse its discretion by declining to find alleged mitigating

factors that are “highly disputable in nature, weight, or significance.” Rawson v. State,

865 N.E.2d 1049, 1056 (Ind. Ct. App. 2007), trans denied. And “[t]he relative weight or

value assignable to reasons properly found or those which should have been found is not

subject to review for abuse” of discretion. See Anglemyer, 868 N.E.2d at 491.

       A guilty plea can be a significant mitigating factor when the State reaps a

substantial benefit from the defendant’s act of pleading guilty; this act conserves the

State’s resources and relieves the victim’s family of the pain associated with trial. Cloum

v. State, 779 N.E.2d 84, 89-90 (Ind. Ct. App. 2002). Jackson, while admitting to a legal


	                                          13
status, did not accept responsibility for the crime. His guilty plea to his habitual offender

status was subsequent to his murder trial; therefore, his guilty plea did not provide the

same benefits to the State and victims as would a guilty plea to the underlying crime. In

this case, Jackson’s admission only relieved the State of its burden of proving the nature

and chronology of Jackson’s prior convictions, a burden that involves far fewer resources

than a murder trial. In addition, the trial court specifically noted Jackson’s willingness to

admit his habitual offender status as a factor it would consider in sentencing. Sent. Tr. p.

15. Because the weight assigned to this factor is not reviewable for an abuse of

discretion, see Gellenbeck, 918 N.E.2d at 712 (citing Anglemyer, 868 N.E.2d at 491),

appellate review of the weight assigned to this factor would invade the trial court’s

discretion, which we will not do.

                                        Conclusion

       The trial court acted within its discretion in determining that the probative value of

State’s Exhibit 14(K) outweighed its prejudicial effect. Moreover, any error in the

admission of this exhibit was harmless. The trial court did not abuse its sentencing

discretion when considering Jackson’s guilty plea to the habitual offender allegation.

       Affirmed.

VAIDIK, J., and CRONE, J., concur.




	                                           14